Title: From Thomas Jefferson to John V. Kean, 16 May 1825
From: Jefferson, Thomas
To: Kean, John V.


Dr Sir
Monto
May 16. 25.
The object of the  reguln you quote, in yours of the 13th, against permission to stranger or students to take books from their shelves, was to prevent their being misplaced thro’ carelessness or inattention. it is a rule in all considble libraries because a book misplaced is in fact lost, as nothing but accident or a revision of the whole library book by book can ever find it again. it was to save this trouble to the Librarian and to enable him to lay his hand at all times on any book called for, and to prevent disappmt to the person calling for it. if any relaxation of this rule can be admitted,  and it’s object still secured,  therein the rule will be satisfied. these indulgences must depend on yourself on whom it is incumbent so to preserve the arrangemt of the books under your care as never to disapp  applicants by inability, to find them. a library  in confusion  loses much of it’s utility. I salute you with esteem and respect.Th: J.